Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 01/08/2021. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1, 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Masreliez (US 6011389 A).
Regarding independent claim 1, Masreliez (US 6011389 A) teaches, An inductive sensor device (23) comprising: a scale (element 112, figure 2)  comprising at least a first track with a plurality of first scale elements (element 114, figure 2)  arranged along a first axis (X1) extending in a measuring direction (measuring direction 300, figure 2); a sensor unit (element 122, figure 3A) moveable relative to the scale (element 112, figure 3A) in the measuring direction (element 
    PNG
    media_image1.png
    517
    441
    media_image1.png
    Greyscale
300, figure 2 and 3A) and comprising a transmitter circuit (30) and a receiver circuit (31), wherein the transmitter circuit comprises a first transmitter coil and a second transmitter coil (circuit 220 includes two transmitter windings 104 and 104', and one receiver winding 102. A phase delay circuit 226 delays the signal from a signal generator 402 to the second transmitter winding 104'. As the scale 112 moves with respect to the two transmitter windings 104 and 104', the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
receiver winding 102 outputs a signal S that is amplified by the amplifier 206; figure 21, lines 3-12, column 21), wherein the plurality of first scale elements (element 114, figure 2)  provide a first flux modulating property for a first magnetic field of the first transmitter coil (element 104) and a second flux modulating property for a second magnetic field of the second transmitter coil (element 104’), wherein the first and second flux modulating properties vary dependent on position in the measuring direction (element 300, figure 2 and 3A)) and are different from each other (figures 4A-4c and their description in lines 63, column 9 – line 50, column 10); 
a control unit (element 220, figure 21) communicatively connected with the transmitter circuit and the receiver circuit (figure 21, lines 3-12, column 21); wherein the control unit is adapted to: operate the first transmitter coil (104) and the receiver circuit (102) to create a first receiver signal (lines 3-40, column 21); operate the second transmitter coil (104’) and the receiver circuit (102) to create a second receiver signal ((lines 3-40, column 21)); and calculate the position of the sensor unit (element 122) in the measuring direction (element 300) depending at least on the first and the second receiver signals (lines 3-40, column 21).

Regarding dependent claim 2, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Masreliez (US 6011389 A) further teaches, wherein the receiver circuit comprises at least one receiver coil arrangement having two receiver coils (104, 104’) that are offset from each other in the measuring direction (element 300).
(please see lines 23-50, column 16 of description of the two receiver coils are offset by one quarter wavelength along the measuring direction).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Masreliez (US 6011389 A) and in view of Andermo; Nils Ingvar (US 6329813 B1).
Regarding dependent claim 3, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) fails to teach, wherein the transmitter circuit is adapted to operate the first and second transmitter coils independently from each other.
Andermo; Nils Ingvar (US 6329813 B1) teaches, An inductive absolute position sensor has at least one magnetic field generator that generates a first changing magnetic flux in a first flux region. A plurality of coupling loops have a first plurality of coupling loop portions spaced at an interval related to a first wavelength along a measuring axis and a second plurality of coupling loop portions spaced at an interval related to a second wavelength along a measuring axis. One of the first plurality of coupling loop portions and the second plurality of coupling loop portions are inductively coupled to a first changing magnetic flux from a transmitter winding in a first flux region to generate a second changing magnetic flux outside the first flux region in the other of the first plurality of coupling loop portions and the second plurality of coupling loop portions. A magnetic flux sensor is positioned outside the first flux region and is responsive to the second changing magnetic flux to generate a position-dependent output signal. The output signal varies at the first or second wavelength of the corresponding other of the first plurality of coupling loop portions and the second plurality of coupling loop portions that generates the second changing magnetic flux. As shown in FIG. 4, the read head 214 of the transducer 200 includes a first 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
transmitter winding 216 and a second transmitter winding 218. As shown in FIG. 4, the first transmitter winding 216 is provided at a first lateral edge of the read head 214, while the second transmitter winding 218 is provided at the other lateral edge of the read head 214. Each of the transmitter windings 216 and 218 have the same long dimension extending along the measuring axis 212.
Andermo further teaches, The terminals 216A and 216B of the first transmitter winding 216 and the terminals 218A and 218B of the second transmitter winding 218 are connected to the transmitter drive signal generator 220. The transmitter drive signal generator 220 selectively outputs a time-varying drive signal to either the first transmitter winding 216 or the second transmitter winding 218. Thus, either a time-varying current flows through the first transmitter winding 216 or through the second transmitter winding 218. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing a transmitter signal generator which can selectively operate the first and second transmitter winding, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that the second transmitter winding may then be selectively energized so that the second receiver winding generates a position-dependent output signal that varies with the wavelength at which every other one of the first loop portions are spaced along the measuring axis. Therefore, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 4, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) fails to teach, wherein the first flux modulating property of the plurality of first scale elements is adapted to vary the first receiver signal with a first period during a relative movement between the sensor unit and the scale in the measuring direction (x) and wherein the second flux modulating property of the plurality of first scale elements is adapted to vary the second receiver signal with a second period during a relative movement between the sensor unit and the scale in the measuring direction (x), wherein the second period is different from the first period.
Andermo; Nils Ingvar (US 6329813 B1) teaches, An inductive absolute position sensor has at least one magnetic field generator that generates a first changing magnetic flux in a first flux region. A plurality of coupling loops have a first plurality of coupling loop portions spaced at an interval related to a first wavelength along a measuring axis and a second plurality of coupling loop portions spaced at an interval related to a second wavelength along a measuring axis. One of the first plurality of coupling loop portions and the second plurality of coupling loop portions are inductively coupled to a first changing magnetic flux from a transmitter winding in a first flux region to generate a second changing magnetic flux outside the first flux region in the other of the first plurality of coupling loop portions and the second plurality of coupling loop portions. A magnetic flux sensor is positioned outside the first flux region and is responsive to the second changing magnetic flux to generate a position-dependent output signal. The output signal varies at the first or second wavelength of the corresponding other of the first plurality of coupling loop 
    PNG
    media_image5.png
    462
    843
    media_image5.png
    Greyscale
portions and the second plurality of coupling loop portions that generates the second changing magnetic flux. As shown in FIG. 4, the read head 214 of the transducer 200 includes a first transmitter winding 216 and a second transmitter winding 218. As shown in FIG. 4, the first transmitter winding 216 is provided at a first lateral edge of the read head 214, while the second transmitter winding 218 is provided at the other lateral edge of the read head 214. Each of the transmitter windings 216 and 218 have the same long dimension extending along the measuring axis 212.
Andermo further teaches, The terminals 216A and 216B of the first transmitter winding 216 and the terminals 218A and 218B of the second transmitter winding 218 are connected to the transmitter drive signal generator 220. The transmitter drive signal generator 220 selectively outputs a time-varying drive signal to either the first transmitter winding 216 or the second transmitter winding 218. Thus, either a time-varying current flows through the first transmitter winding 216 or through the second transmitter winding 218. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first and second wavelength along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 5, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) fails to teach, wherein the scale further comprises a second track with a plurality of second scale elements arranged along a second axis parallel to the first axis (X1), wherein the plurality of second scale elements have a flux modulating property.
Andermo; Nils Ingvar (US 6329813 B1) teaches, An inductive absolute position sensor has at least one magnetic field generator that generates a first changing magnetic flux in a first flux region. A plurality of coupling loops have a first plurality of coupling loop portions spaced at an interval related to a first wavelength along a measuring axis and a second plurality of coupling loop portions spaced at an interval related to a second wavelength along a measuring axis. One 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
of the first plurality of coupling loop portions and the second plurality of coupling loop portions are inductively coupled to a first changing magnetic flux from a transmitter winding in a first flux region to generate a second changing magnetic flux outside the first flux region in the other of the first plurality of coupling loop portions and the second plurality of coupling loop portions. A magnetic flux sensor is positioned outside the first flux region and is responsive to the second changing magnetic flux to generate a position-dependent output signal. The output signal varies at the first or second 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
wavelength of the corresponding other of the first plurality of coupling loop portions and the second plurality of coupling loop portions that generates the second changing magnetic flux. As shown in FIG. 4, the read head 214 of the transducer 200 includes a first transmitter winding 216 and a second transmitter winding 218. As shown in FIG. 4, the first transmitter winding 216 is provided at a first lateral edge of the read head 214, while the second transmitter winding 218 is provided at the other lateral edge of the read head 214. Each of the transmitter windings 216 and 218 have the same long dimension extending along the measuring axis 212. 
Andermo further teaches multiple embodiments with varying wavelength spacings between modulating elements as shown in figures 2, 4, 6-9.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first and second wavelength along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 6, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 5.
Masreliez (US 6011389 A) fails to teach, wherein the control unit is further adapted to: operate the second transmitter coil and the receiver circuit to create a third receiver signal, and/or operate the first transmitter coil and the receiver circuit to create a fourth receiver signal; and calculate the position of the sensor unit in the measuring direction additionally depending on the third and/or the fourth receiver signal.
Andermo further teaches multiple embodiments with varying wavelength spacings (1, 2, 3) between modulating elements as shown in figures 2, 4, 6-9, with the ability to sense position-dependent signals that vary at three different wavelengths. This three wavelength system generally has an increased measuring range compared to a two-wavelength system. Fig. 8 shows a fifth exemplary embodiment of a reduced offset absolute position transducer 600. The reduced offset absolute position transducer 600 includes a first transmitter winding 602, a second transmitter winding 604 and a third transmitter winding 606. The first transmitter winding 602 includes a first portion 608 and a second portion 610. The first portion 608 and the second portion 610 can be connected in series or parallel, but preferably in 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
a way that makes the current flow in opposite directions, clockwise and counterclockwise, in the two portions. The reduced offset absolute position transducer 600 also includes a first receiver winding group 612, a second receiver winding group 614, a third receiver winding group 616 and a fourth receiver winding group 618. Each of the receiver winding groups 612, 614, 616 and 618 include a first receiver winding 612A, 614A, 616A and 618A, respectively, and a second receiver winding 612B, 614B, 616B and 618B, respectively. The pairs of first and second receiving windings 612A and 612B, 614A and 614B, 616A and 616B, and 618A and 618B are each positioned along the measuring axis 620 at a spatial phase offset of 90.degree.. This places the first and second receiver windings of each pair of all receiver windings in quadrature. Further details of the operation of this system are described in column 16 and 17 of the Andermo reference.  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first and second wavelength along a measuring axis and multiple receivers, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification to provide the ability to sense position-dependent signals that vary at three different wavelengths, as taught by Andermo. 

Regarding dependent claim 7, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 5.
Masreliez (US 6011389 A) fails to teach, wherein individual ones of the plurality of second scale elements have the same flux modulating property independent from its position in the measuring direction (x) along the second track.
Andermo further teaches, wherein individual ones of the plurality of second scale elements have the same flux modulating property independent from its position in the measuring direction (x) along the second track (The scale member has a plurality of flux coupling loops extending along the measuring axis. The flux coupling loops include at least a first plurality of coupling loop portions and a second plurality of coupling loop portions. The first plurality of coupling loop portions are spaced along the measuring axis at a first wavelength and the second plurality of flux coupling loops are spaced along the measuring axis at a second wavelength that is different than the first wavelength. The flux coupling loops are responsive to the first changing magnetic flux in one of the first plurality of coupling loop portions and the second plurality of coupling loop portions to generate a second changing magnetic flux outside the first flux region and in the other of the first plurality of coupling loop portions and second plurality of coupling loop portions, lines 5-64, column 3).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first and second wavelength along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 8, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 7.
Masreliez (US 6011389 A) fails to teach, wherein all of the plurality of second scale elements have a same width parallel to the first axis and a same height in a transverse direction transverse to first axis.
Andermo further teaches, wherein all of the plurality of second scale elements have a same width parallel to the first axis and a same height in a transverse direction transverse to first axis (figure 2, transducers 102, 104 and 106). The inductive absolute position transducer 100 includes three transducers 102, 104 and 106 on parallel tracks. Each of the three transducers 102, 104 and 106 includes a transmitter winding 108, 110 and 112, respectively, and two overlapping receiver windings 114 and 116, 118 and 120, and 122 and 124, respectively. Each transducer 102, 104 and 106 also includes a scale 126, 128 and 130. The scales 126, 128 and 130 are formed on a scale member 132 of the inductive absolute position transducer 100. Each scale 126, 128 and 130 includes a plurality of flux modulators 134. Importantly, the receiver windings 114 and 116, 118 and 120, and 122 and 124 of the transducers 102, 104 and 106, have wavelengths of .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3, respectively. Similarly, the flux modulators 134 on the scales 126, 128 and 130 each has a length 136, 138 and 140, respectively, measured along the measuring axis 142, equal to one-half of the corresponding wavelength .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3. (lines 43-58, column 5). The wavelengths .lambda..sub.1, .lambda..sub.2, and .lambda..sub.3 have values with small differences from each other. Thus, the spatial phase difference between pairs of these wavelengths changes along the scale and goes through a full 360.degree. cycle over a spatial length much longer than any of the individual wavelengths .lambda..sub.1, .lambda..sub.2 or .lambda..sub.3. Accordingly, position output information from two transducers with different wavelengths, such as two of the transducers 102, 104 and 106, can be combined for long-range measurements. The combined position information provides absolute position information, based on a spatial "phase relation" computation, over a "medium wavelength" or "coarse wavelength." This "medium" or "coarse" wavelength corresponds to 360.degree. of relative spatial phase shift, and is derived from the spatial wavelengths of the two transducers. This "medium" or "coarse" wavelength is much longer than the range of absolute measurement that could be achieved by any of the transducers 102, 104 or 106 alone. As the spatial wavelengths of two transducers become increasingly  similar, the phase difference derived from signals from the two transducers goes through a full 360.degree. cycle over an increasingly longer "phase relation" wavelength. This corresponds to a larger absolute measuring range ((lines 6-29, column 6).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first, second and third wavelengths along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 9, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 7.
Masreliez (US 6011389 A) fails to teach, wherein individual ones of the plurality of first scale elements are equally spaced in the measurement direction (x) to define a first scale wavelength (.lamda.1) and individual ones of the plurality of second scale elements are equally spaced in the measurement direction (x) to define a second scale wavelength (.lamda.2) that differs from the first scale wavelength (.lamda.1).
Andermo further teaches, wherein individual ones of the plurality of first scale elements are equally spaced in the measurement direction (x) to define a first scale wavelength (.lamda.1) and individual ones of the plurality of second scale elements are equally spaced in the 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
measurement direction (x) to define a second scale wavelength (.lamda.2) that differs from the first scale wavelength (.lamda.1) (please see figures 2, 6, 8 and 9).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Andermo teaches, The inductive absolute position transducer 100 includes three transducers 102, 104 and 106 on parallel tracks. Each of the three transducers 102, 104 and 106 includes a transmitter winding 108, 110 and 112, respectively, and two overlapping receiver windings 114 and 116, 118 and 120, and 122 and 124, respectively. Each transducer 102, 104 and 106 also includes a scale 126, 128 and 130. The scales 126, 128 and 130 are formed on a scale member 132 of the inductive absolute position transducer 100. Each scale 126, 128 and 130 includes a plurality of flux modulators 134. Importantly, the receiver windings 114 and 116, 118 and 120, and 122 and 124 of the transducers 102, 104 and 106, have wavelengths of .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3, respectively. Similarly, the flux modulators 134 on the scales 126, 128 and 130 each has a length 136, 138 and 140, respectively, measured along the measuring axis 142, equal to one-half of the corresponding wavelength .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3. (lines 43-58, column 5). The wavelengths .lambda..sub.1, .lambda..sub.2, and .lambda..sub.3 have values with small differences from each other. Thus, the spatial phase difference between pairs of these wavelengths changes along the scale and goes through a full 360.degree. cycle over a spatial length much longer than any of the individual wavelengths .lambda..sub.1, .lambda..sub.2 or .lambda..sub.3. Accordingly, position output information from two transducers with different wavelengths, such as two of the transducers 102, 104 and 106, can be combined for long-range measurements. The combined position information provides absolute position information, based on a spatial "phase relation" computation, over a "medium wavelength" or "coarse wavelength." This "medium" or "coarse" wavelength corresponds to 360.degree. of relative spatial phase shift, and is derived from the spatial wavelengths of the two transducers. This "medium" or "coarse" wavelength is much longer than the range of absolute measurement that could be achieved by any of the transducers 102, 104 or 106 alone. As the spatial wavelengths of two transducers become increasingly similar, the phase difference derived from signals from the two transducers goes through a full 360.degree. cycle over an increasingly longer "phase relation" wavelength. This corresponds to a larger absolute measuring range ((lines 6-29, column 6). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first, second and third wavelengths along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 10, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 7.
Masreliez (US 6011389 A) fails to teach wherein the first scale wavelength (.lamda.1) defines the first flux modulating property of the plurality of first scale elements.
Andermo further teaches, wherein the first scale wavelength (.lamda.1) defines the first flux modulating property of the plurality of first scale elements (Similarly, the flux modulators 134 on the scales 126, 128 and 130 each has a length 136, 138 and 140, respectively, measured along the measuring axis 142, equal to one-half of the corresponding wavelength .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3. (lines 43-58, column 5). The wavelengths .lambda..sub.1, .lambda..sub.2, and .lambda..sub.3 have values with small differences from each other. Thus, the spatial phase difference between pairs of these wavelengths changes along the scale and goes through a full 360.degree. cycle over a spatial length much longer than any of the individual wavelengths .lambda..sub.1, .lambda..sub.2 or .lambda..sub.3. Accordingly, position output information from two transducers with different wavelengths, such as two of the transducers 102, 104 and 106, can be combined for long-range measurements. The combined position information provides absolute position information, based on a spatial "phase relation" computation, over a "medium wavelength" or "coarse wavelength." This "medium" or "coarse" wavelength corresponds to 360.degree. of relative spatial phase shift, and is derived from the spatial wavelengths of the two transducers. This "medium" or "coarse" wavelength is much longer than the range of absolute measurement that could be achieved by any of the transducers 102, 104 or 106 alone. As the spatial wavelengths of two transducers become increasingly similar, the phase difference derived from signals from the two transducers goes through a full 360.degree. cycle over an increasingly longer "phase relation" wavelength. This corresponds to a larger absolute measuring range ((lines 6-29, column 6).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first, second and third wavelengths along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 11, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) fails to teach, wherein individual ones of the plurality of first scale elements (28) have a width in the measuring direction (x) and a height in a transverse direction (y) transverse to the first axis (X1), and wherein the second flux modulating property of the plurality of first scale elements (28) is defined be at least one of: the width of at least a portion of the plurality of first scale elements (28) that varies with their position in the measuring direction (x), the height of at least a portion of the plurality of first scale elements (28) that varies with their position in the measuring direction (x), a transverse position in the transverse direction (y) of the first scale elements (28) that varies with their position in the measuring direction (x).
Andermo teaches, wherein individual ones of the plurality of first scale elements are equally spaced in the measurement direction (x) to define a first scale wavelength (.lamda.1) and individual ones of the plurality of second scale elements are equally spaced in the measurement direction (x) to define a second scale wavelength (.lamda.2) that differs from the first scale wavelength (.lamda.1) (please see figures 2, 6, 8 and 9).
Andermo further teaches, The inductive absolute position transducer 100 includes three transducers 102, 104 and 106 on parallel tracks. Each of the three transducers 102, 104 and 106 includes a transmitter winding 108, 110 and 112, respectively, and two overlapping receiver windings 114 and 116, 118 and 120, and 122 and 124, respectively. Each transducer 102, 104 and 106 also includes a scale 126, 128 and 130. The scales 126, 128 and 130 are formed on a scale member 132 of the inductive absolute position transducer 100. Each scale 126, 128 and 130 includes a plurality of flux modulators 134. Importantly, the receiver windings 114 and 116, 118 and 120, and 122 and 124 of the transducers 102, 104 and 106, have wavelengths of .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3, respectively. Similarly, the flux modulators 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
134 on the scales 126, 128 and 130 each has a length 136, 138 and 140, respectively, measured along the measuring axis 142, equal to one-half of the corresponding wavelength .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3. (lines 43-58, column 5). The wavelengths .lambda..sub.1, .lambda..sub.2, and .lambda..sub.3 have values with small differences from each other. Thus, the spatial phase difference between pairs of these wavelengths changes along the scale and goes through a full 360.degree. cycle over a spatial length much longer than any of the individual wavelengths .lambda..sub.1, .lambda..sub.2 or .lambda..sub.3. Accordingly, position output information from two transducers with different wavelengths, such as two of the transducers 102, 104 and 106, can be combined for long-range measurements. The combined position information provides absolute position information, based on a spatial "phase relation" computation, over a "medium wavelength" or "coarse wavelength." This "medium" or "coarse" wavelength corresponds to 360.degree. of relative spatial phase shift, and is derived from the spatial wavelengths of the two transducers. This "medium" or "coarse" wavelength is much longer than the range of absolute measurement that could be achieved by any of the transducers 102, 104 or 106 alone. As the spatial wavelengths of two transducers become increasingly similar, the phase difference derived from signals from the two transducers goes through a full 360.degree. cycle over an increasingly longer "phase relation" wavelength. This corresponds to a larger absolute measuring range ((lines 6-29, column 6). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first, second and third wavelengths along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 12, Masreliez (US 6011389 A) teaches the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) fails to teach, wherein individual ones of the plurality of first scale elements have an inner portion on one side of the first axis (X1) and an outer portion on an opposite side of the first axis (X1), wherein the first flux modulating property of at least the inner portions or the outer portions of the plurality of first scale elements vary dependent on their position in the measuring direction (x) along the first track in order to define the second flux modulating property of the plurality of first scale elements.
Andermo further teaches, individual ones of the plurality of first scale elements have an inner portion on one side of the first axis (X1) and an outer portion on an opposite side of the first axis (X1) (please see figure 2 where on side of the measuring axis has no markings and the other side has marking with dashed lines indicating one-half of the corresponding wavelength 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
1, 2 and 3), wherein the first flux modulating property of at least the inner portions or the outer portions of the plurality of first scale elements vary dependent on their position in the measuring direction (x) along the first track in order to define the second flux modulating property of the plurality of first scale elements (please see figure 2 where on side of the measuring axis has no markings and the other side has marking with dashed lines indicating one-half of the corresponding wavelength 1, 2 and 3).
Andermo further teaches, The inductive absolute position transducer 100 includes three transducers 102, 104 and 106 on parallel tracks. Each of the three transducers 102, 104 and 106 includes a transmitter winding 108, 110 and 112, respectively, and two overlapping receiver windings 114 and 116, 118 and 120, and 122 and 124, respectively. Each transducer 102, 104 and 106 also includes a scale 126, 128 and 130. The scales 126, 128 and 130 are formed on a scale member 132 of the inductive absolute position transducer 100. Each scale 126, 128 and 130 includes a plurality of flux modulators 134. Importantly, the receiver windings 114 and 116, 118 and 120, and 122 and 124 of the transducers 102, 104 and 106, have wavelengths of .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3, respectively. Similarly, the flux modulators 134 on the scales 126, 128 and 130 each has a length 136, 138 and 140, respectively, measured along the measuring axis 142, equal to one-half of the corresponding wavelength .lambda..sub.1, .lambda..sub.2 and .lambda..sub.3. (lines 43-58, column 5). The wavelengths .lambda..sub.1, .lambda..sub.2, and .lambda..sub.3 have values with small differences from each other. Thus, the 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
spatial phase difference between pairs of these wavelengths changes along the scale and goes through a full 360.degree. cycle over a spatial length much longer than any of the individual wavelengths .lambda..sub.1, .lambda..sub.2 or .lambda..sub.3. Accordingly, position output information from two transducers with different wavelengths, such as two of the transducers 102, 104 and 106, can be combined for long-range measurements. The combined position information provides absolute position information, based on a spatial "phase relation" computation, over a "medium wavelength" or "coarse wavelength." This "medium" or "coarse" wavelength corresponds to 360.degree. of relative spatial phase shift, and is derived from the spatial wavelengths of the two transducers. This "medium" or "coarse" wavelength is much longer than the range of absolute measurement that could be achieved by any of the transducers 102, 104 or 106 alone. As the spatial wavelengths of two transducers become increasingly similar, the phase difference derived from signals from the two transducers goes through a full 360.degree. cycle over an increasingly longer "phase relation" wavelength. This corresponds to a larger absolute measuring range ((lines 6-29, column 6). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al by providing scale elements with first, second and third wavelengths along a measuring axis, as taught by Andermo (lines 56-64, column 8).
One of the ordinary skill in the art would have been motivated to make such a modification such that, at least two different wavelength outputs are generated by using the same flux coupling loops. Thus, the different wavelengths enable an absolute position sensing system. Also, because the same set of coupling loops generate two different wavelengths, a high degree of space efficiency is achieved, as taught by Andermo (lines 34-47, column 4).

Regarding dependent claim 13, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 12.
Masreliez (US 6011389 A) further teaches, wherein the inner portions of the plurality of first scale elements have first flux modulating properties varying according to a first rule (M1) dependent on their position in the measuring direction (x) and the outer portions of the plurality of second scale elements have first flux modulating properties varying according to a second rule (M2) dependent on their position in the measuring direction (x) (A transducer 224 in an alternative circuit 220 shown in FIG. 21 is similar to the transducer 204 of circuit 200, except that the operating role of the winding 102 and windings 104 and 104' of circuit 200 are reversed so that the circuit 220 includes two transmitter windings 104 and 104', and one receiver winding 102. A phase delay circuit 226 delays the signal from a signal generator 402 to the second transmitter winding 104'. As the scale 112 moves with respect to the two transmitter windings 104 and 104', the receiver winding 102 outputs a signal S that is amplified by the amplifier 206. The value of the signal S can be represented by Equation (3):
S=A(cos (kp).multidot.cos (.omega.t)+sin (kp).multidot.sin (.omega.t))=A cos (.omega.t-kp) (3)
where A is a constant, k is 2.pi./.lambda. and .omega. is 2.pi.f. The phase of the signal S relative to a high frequency signal generated by signal generator 402 provides the position p. The phase is measured by a phase meter 228, which compares signal S to the signal from the signal generator 402. The signal kp is then input to additional processing circuitry similar to the sample and hold circuit 212, the A/D converter 214, the microprocessor 216, and the display 218 of the circuit 200.
To improve accuracy, the transducer 224 of the circuit 220 can include any number of transmitter windings (such as four for the read head 152 of FIG. 14). For an arbitrary number m of transmitter windings, Equation (3) can be expanded to Equation (4) shown below. ##EQU3## As above, the phase between the received and transmitted signals provides the position p of the scale 112 (lines 3-40, column 21).

Regarding dependent claim 14, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 13.
Masreliez (US 6011389 A) further teaches, wherein the first rule (M1) and the second rule (M2) differ from each other (lines 3-40, column 21).

Regarding dependent claim 15, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) further teaches, wherein the control unit is communicatively connected with a memory in which a lookup table  is stored that contains amplitude phase values (OA) distinguishable by predefined threshold values (U1-U4, V1-V4) depending at least on the first and second receiver signals (lines 15-27, column 20; lines 39-45, column 29).

Regarding dependent claim 16, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 1.
Masreliez (US 6011389 A) further teaches, wherein the plurality of first scale elements and/or the plurality of second scale elements are closed conductor loops (lines 11-21, column 7).
6. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Masreliez (US 6011389 A) ,  Andermo; Nils Ingvar (US 6329813 B1) and in further view of Cook (US 2020/0003583 A1).
Regarding dependent claim 17, Masreliez (US 6011389 A) and Andermo; Nils Ingvar (US 6329813 B1) teach the inductive sensor device according to claim 16.
Masreliez (US 6011389 A) fails to teach, wherein individual ones of the closed conductor loops have two side conductor sections extending mainly in the measuring direction (x) and two transverse conductor sections extending mainly in a transverse direction (y) transverse to the first axis (X1), wherein a width (w1) of the side conductor sections is larger than a width (w2) of the transverse conductor sections.

    PNG
    media_image9.png
    467
    636
    media_image9.png
    Greyscale
Cook (US 2020/0003583 A1) teaches, An electronic position encoder includes a scale comprising a first pattern track of signal modulating elements (SME) periodically arranged at a wavelength λ.sub.1 and a second pattern track of SME periodically arranged at a wavelength λ.sub.2, a detector, and a signal processing configuration. The detector includes a field generating coil configuration, a first set of sensing elements configured to provide detector signals based on the first pattern track, and a second set of sensing elements configured to provide detector signals based on the second pattern track. The first set of sensing elements include a first spatial phase subset of sensing elements and a second spatial phase subset of sensing elements that are connected to the signal processing configuration via at least a first pair and a second pair of connection lines that include respective crossover segments that extend across or overlap the second pattern track. The respective crossover segments are positioned at locations spaced apart along a measuring axis direction by a distance N*λ.sub.2, where N is an integer.
Cook further teaches, In various implementations, at least a majority of the respective conductive receiver loops forming the sensing elements SEN have a nominal sensing element width dimension NSEWD along a direction perpendicular to the measuring axis direction MA that spans the corresponding interior area INT, as illustrated in FIG. 2B. In various implementations, 
    PNG
    media_image10.png
    487
    701
    media_image10.png
    Greyscale
the nominal sensing element width dimension NSEWD of the sensing elements SEN may be greater than a dimension across the corresponding interior area INT along the direction perpendicular to the measuring axis direction MA (as shown in FIG. 5B to be described later), and at least a majority of the sensing elements SEN may overlap the corresponding field generating coil portion FGC, as also shown in FIG. 5B later (paragraph [0035]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Masreliez et al and Andermo by providing scale elements with width dimension of the sensing elements may be greater than a dimension across the corresponding interior area along the direction perpendicular to the measuring axis direction, as taught by Cook (paragraph [0035])..
One of the ordinary skill in the art would have been motivated to make such a modification such that, A signal processing configuration may be operably connected to the detector portion to provide the coil drive signal and determine the relative position between the detector portion and the scale pattern based on detector signals input from the illustrated sensing elements SEN (and from other non-illustrated sensing elements SEN provided at other spatial phase positions, according to known principles) of the detector portion, according to known methods, as taught by Cook (paragraph [0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURESH K RAJAPUTRA/Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858